85 F.3d 616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin G. GRAY, Plaintiff-Appellant,v.Charles R. SMITH, Individually and in his personal capacityas a private citizen and in his official capacityas a Prosecutor of Mercer County, WestVirginia, Defendant-Appellee.
No. 95-7916.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 29, 1996.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.   David A. Faber, District Judge.  (CA-95-862-1)
Calvin G. Gray, Appellant Pro Se.
S.D.W.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's recommendation to dismiss his complaint pursuant to 28 U.S.C. § 1915(d) (1988).   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no abuse of discretion and no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Gray v. Smith, No. CA-95-862-1 (S.D.W.Va. Oct. 23, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.